Case 1:18-cv-03159-SJ-SJB Document 88 Filed 09/27/19 Page 1 of 1 PageID #: 9102
                    LAW OFFICES OF ABE GEORGE, P.C.
                                      40 Wall Street, 60th Floor
                                        New York, NY 10005
                                 (P) 212-498-9803 (F) 646-558-7533
                                    Email: abe@abegeorge.lawyer


                                                       September 27, 2019

BY ECF
Honorable Sanket J. Bulsara
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


                  Re: GEICO, et al., v. Epione Medical, P.C., et al., 1:18-cv-03159

Dear Judge Bulsara,

We represent the Defendants in this matter and write in response to the Court’s request for a scheduled
update.

Since our last appearance, Plaintiffs have deposed one defendant in this matter and the parties have
agreed to a schedule for the completion of depositions for all remaining defendants.

We have yet to work out a schedule for the deposition of Plaintiffs’ investigative representatives and
have encountered a discovery issue that the parties are presently making efforts to resolve without the
Court’s intervention.

We have also engaged in continued settlement discussions. Most recently after a discussion today
with Plaintiffs’ counsel, although Defendants are open to a settlement conference, Plaintiffs have
expressed their belief that we are too far apart in settlement numbers to involve the Court at this time
and that additional discovery is necessary to inform further attempts to possibly resolve this matter.
In this regard, the parties have jointly agreed to continue discovery while maintaining open lines of
communication for a possible resolution in the future.


                                                               Respectfully submitted,
                                                                   /s/
                                                               Abe George
                                                               Aaron M. Rubin

Via ECF
All Parties
